But THE COURT
(DUCKETT, Circuit Judge, absent)
were of opinion that the defendants’ sixth plea and rejoinder were good, and that the plaintiff’s replication was bad, being of opinion that a material misrepresentation of the subject of insurance might be pleaded in bar of á sealed policy, and that the misrepresentation was material to the contract.
The seventh plea was, that the vessel insured was the property of a citizen of France, and not of a citizen of the United States. That there was war between France and England at the time of the insurance and at the time of capture. That the United States were neutral. That Richmond is the capital of one of the United States.
THE COURT, upon demurrer, adjudged the plea to be bad, because the policy covered war-risks.
Tlie eighth plea was that the plaintiff had not paid the premium, and that the note given therefor was perpetually enjoined by the high court of chancery in Virginia.
THE COURT, upon demurrer, adjudged this plea also to be bad.
Judgment for the defendants on the demurrer to the sixth plea, and for the plaintiff on the others.